Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  July 7, 2015                                                                            Robert P. Young, Jr.,
                                                                                                     Chief Justice

                                                                                           Stephen J. Markman
  151785(90)                                                                                   Mary Beth Kelly
                                                                                                Brian K. Zahra
                                                                                        Bridget M. McCormack
                                                                                              David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                        Richard H. Bernstein,
                                                                                                          Justices
            Plaintiff-Appellee,
                                                               SC: 151785
  v                                                            COA: 318000
                                                               Wayne CC: 13-000935-FC
  DEMETRIUS WILLIAM EDWARDS,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of defendant-appellant for leave to file
  an application for leave to appeal in excess of the page limit restriction is GRANTED.
  The 60-page application submitted on June 16, 2015, is accepted for filing.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 7, 2015